Citation Nr: 9926985	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-18 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a swollen bladder, 
claimed as secondary to the veteran's service-connected 
epididymitis.

2.  Entitlement to service connection for slurred speech.  

3.  Entitlement to service connection for herniated cervical 
discs.

4.  Entitlement to an increased (compensable) rating for the 
veteran's service-connected epididymitis.

5.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a varicocele, claimed as secondary to the 
service-connected epididymitis.  

6.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for sterility, claimed as secondary to the 
service-connected epididymitis.  

7. Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for headaches.  

8.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a head injury including 
lacerations.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.  

The claims regarding entitlement to service connection for 
herniated discs, and whether new and material evidence has 
been submitted to reopen previously denied claims of 
entitlement to service connection on a secondary basis for a 
varicocele, sterility, headaches and residuals of a head 
injury with lacerations will be addressed in the REMAND 
portion of this document.  



FINDINGS OF FACT

1.  Competent medical evidence of a swollen bladder has not 
been presented.  

2.  Competent medical evidence of slurred speech has not been 
presented.  

3.  Competent medical evidence of a current disability of two 
cervical discs attributed to service has been presented.  

4.  Right testicular atrophy is not the result of service or 
a service-connected disability.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a disability manifested 
by a swollen bladder.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a disability manifested 
by slurred speech.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has presented a well-grounded claim of 
entitlement to service connection for a cervical disc 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

4.  A compensable disability rating is not warranted for the 
veteran's service-connected epididymitis.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.115b, Diagnostic Code 7523 (1998).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
In October 1995 the veteran submitted a claim seeking service 
connection for, inter alia, a swollen bladder, slurred speech 
and disc problems.  He asserted that the bladder problem was 
secondary to his service-connected epididymitis, his slurred 
speech was secondary to the cervical disc problems, and the 
disc problems were the result of an inservice motor vehicle 
accident.  The veteran also seeks an increased rating for 
service-connected epididymitis, which has been assigned a 
noncompensable rating since 1973. 


Service connection claims
The veteran's service medical records contain no mention of 
complaints, diagnosis or treatment of slurred speech, swollen 
bladder or disc problems.  In March 1970 the veteran was 
treated at the Naval Hospital in Bremerton, Washington, 
following a motor vehicle accident in which he sustained 
lacerations of the left forehead, scalp and right lower lip.  
The examiner reported the veteran had no history of being 
unconscious, and that the veteran had been at a party and 
reported consuming alcoholic beverages.  Two of the three 
lacerations were sutured.  The examiner noted no evidence of 
fractures, and the neurological system was grossly intact.  
Six days later the veteran's sutures were removed. 

The veteran's service connection claims regarding bladder, 
speech and disc disabilities were denied in a March 1996 
rating decision.  The veteran expressed disagreement with 
that decision in November 1996 and requested a hearing.  He 
was furnished a Statement of the Case in April 1997 
explaining that there was no evidence of bladder, speech or 
disc problems in his service medical records.  He filed a 
substantive appeal in April 1997, and provided a statement 
from Dr. B who reported he treated the veteran at the 
Department of Veterans Affairs (VA) facility in Kerrville and 
was familiar with his medical history, including the 
treatment he received from the service department for 
genitourinary problems, head/facial trauma and back problems.  
Dr. B stated that he recalled the veteran's ongoing VA 
treatment for headaches, genitourinary problems and back 
problems, and concluded that it "is certainly apparent that 
there is a correlation between the present medical problems 
and past medical problems while in the service."  

At a June 1997 hearing before a hearing officer at the RO the 
veteran testified that his swollen bladder is all tied in 
with his epididymitis.  He and his wife also testified that 
he currently has slurred speech, and that his friends who 
accompanied him to and from the hospital for treatment on the 
night of the motor vehicle accident in 1970 told him his 
speech was slurred even at the hospital following the 
accident.  He also testified that the VA physician who 
treated him said his disc problem was associated with the 
motor vehicle accident.  At the hearing the veteran submitted 
a 1995 decision from the Social Security Administration (SSA) 
which concluded that for SSA purposes he was deemed to have 
been disabled since March 1992.  Although the document 
notifying the veteran of that award is in the claims folder, 
it does not appear that any of the evidence relied upon by 
the SSA in arriving at that determination of disability has 
been obtained by VA.  An attempt was made to obtain that 
evidence, but the RO was informed by the SSA that the 
veteran's file could not be found.  The decision of the SSA 
was that, due to the veteran's carpal tunnel syndrome and 
neck pain, he was unable to work.  

VA compensation and pension examinations were conducted by an 
Adult Nurse Practitioner (ANP) in September 1997 during which 
no swollen bladder or slurred speech were detected.  The ANP 
opined that disc problems and slurred speech could stem from 
an injury sustained in a motor vehicle accident.  

In a Supplemental Statement of the Case furnished in March 
1998, the RO informed the veteran that it had been 
unsuccessful in trying to obtain the documentation upon which 
the SSA relied in reaching its decision in his disability 
claim.  


Increased rating claim
In a rating decision dated in February 1974 service 
connection was granted for epididymitis based on service 
medical records reflecting treatment in April 1970 for 
epididymitis.  The disability was assigned a noncompensable 
rating.  During his hearing the veteran stated that he was 
told that his right testicle was injured in the same incident 
in which he injured his left testicle.  The Board also notes 
that in a rating decision dated in March 1971 service 
connection was denied for atrophy of the right testicle, as 
that condition was noted during the veteran's entrance 
physical examination and was considered to be a pre-existing 
condition.  A VA examination report prepared incident to the 
VA compensation and pension genitourinary examination 
conducted in September 1997 reported testicular atrophy on 
the left and "the right testicle was extremely atrophied."  


Applicable laws and regulations
Service connection claims
For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991). 

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Although for purposes of ascertaining whether a claim is well 
grounded the credibility of the evidence is generally 
presumed, such presumption is not applicable when the 
evidence is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993). Generally, for a 
claim to be well grounded, a claimant must submit each of the 
following: (1) a medical diagnosis of a current disability; 
(2) medical evidence, or in certain circumstances lay 
evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  

Increased rating claim
VA has adopted a schedule of ratings of reductions in earning 
capacity from specific injuries.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (1998).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  When 
a question arises as to which of two evaluations shall be 
assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury.  38 
C.F.R. § 4.20 (1998).  

Under VA's Schedule for Rating Disabilities, a higher rating 
of 20 percent is warranted if the veteran exhibits symptoms 
comparable with complete atrophy of both testis.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7523.  



Analysis
Service connection claims
Swollen bladder and slurred speech
The first step in presenting a well-grounded claim is 
ascertaining whether the veteran has a current diagnosis.  In 
this case, the veteran does not have a current diagnosis of a 
swollen bladder or of slurred speech.  Dr. B's statement that 
the veteran had current medical problems did not identify a 
swollen bladder or slurred speech as current disabilities.  
Therefore, in neither claim has the first step been met.  In 
the absence of proof of a present disability there can be no 
valid claim.  Caluza; Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

With regard to the second step of the Caluza analysis 
regarding the claim of entitlement to service connection for 
a swollen bladder secondary to the service-connected 
epididymitis, the veteran's service medical records contain 
no indication of complaints, treatment or diagnosis of a 
swollen bladder in service, nor is there a medical opinion 
that provides a medical nexus between service or the 
veteran's epididymitis and a current disability.  
Accordingly, that claim is not well grounded.  

With regard to the second step of the Caluza analysis of the 
veteran's claim seeking service connection for slurred 
speech, the veteran's service medical records are devoid of 
any complaints, treatment or diagnosis of that condition.  In 
fact, during the examination the veteran received incident to 
the motor vehicle accident in 1970, no neurological problems 
were detected.  However, the veteran did testify at page 7 of 
his hearing transcript that the friends who brought him to 
the hospital for treatment on the night of the motor vehicle 
accident told him his speech was slurred.  Although the 
veteran is not competent as a layperson to provide evidence 
of a medical diagnosis, he is certainly competent to provide 
evidence of his symptoms.  Falzone v. Brown, 8 Vet. App. 398 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For 
purposes of ascertaining whether a claim is well grounded, 
the Board of Veterans' Appeals (Board) will accept the 
veteran's assertions that he exhibited slurred speech during 
service following his 1970 motor vehicle accident.  However, 
to date he has submitted no competent evidence that he 
currently suffers from slurred speech, or from a disability 
manifested by slurred speech, that is the result of service.  
The Board notes that the ANP who examined the veteran in 
September 1997 made what, when taken in the context of the 
rest of the examination, appears to have been a general 
statement that slurred speech could be the result of the 
veteran's inservice motor vehicle accident, but found that 
the veteran did not have slurred speech.  In the absence of 
competent medical evidence of the existence of a current 
disability that is linked to service, the veteran has not 
presented a well-grounded claim of entitlement to service 
connection a disability manifested by slurred speech.  

Cervical discs
The Board notes that the veteran seeks service connection for 
a disability involving the cervical discs, namely, C5-6, C4-
5.  He argues that those discs were damaged in the 1970 motor 
vehicle accident in which he reports his head almost went 
through the windshield.  He sustained facial lacerations at 
that time, but reported no back or neck injuries.  His 
service medical records for the remaining five months of his 
enlistment are negative for complaints of or treatment for 
neck injuries.  

The Board does note, however, that the veteran's records from 
the VA medical facility in Kerrville, Texas, contain a report 
of a magnetic resonance imaging that establishes the presence 
of a right paramedian herniated disc at C5-6, and a central 
herniated disc at C4-5, which is medical evidence of a 
current disability.  The veteran was involved in a motor 
vehicle accident in service during which he sustained facial 
lacerations when, as he reports, his head struck the 
windshield, and the Board accepts that as sufficient evidence 
of an inservice injury for purposes of well grounding this 
claim.  The statement from Dr. B dated in April 1997 supplies 
the necessary nexus opinion, as it suggests that there was a 
"correlation" between the veteran's current back disability 
and service.  The September 1997 examiner also indicated 
("as likely as not") that disc abnormalities were due to 
the vehicular accident.  Accordingly, this claim is well-
grounded.  

Increased rating claim
With regard to the veteran's claim for a compensable 
disability rating for his service-connected epididymitis, the 
Rating Schedule does not include epididymitis.  Therefore, as 
an unlisted condition, it is rated by analogy under a closely 
related Diagnostic Code addressing not only the functions 
affected but the anatomical localization and symptomatology.  
38 C.F.R. § 4.20.  Diagnostic Code 7523 provides a 
noncompensable rating for symptoms comparable with complete 
atrophy of one testis, and a 20 percent rating for symptoms 
comparable with complete atrophy of both testes.  As noted 
above, the current medical evidence reveals the veteran has 
atrophy of the left testicle and extreme atrophy of the 
right.  The right testicular atrophy, however, was present 
before service and is not a manifestation of the service-
connected epididymitis.   Thus, it can not be considered in 
rating the epididymitis.  Accordingly, even if the left 
testicular atrophy were deemed to be completely atrophied, an 
increased rating would not be in order.

ORDER

1.  A well-grounded claim of entitlement to service 
connection for a swollen bladder not having been presented, 
service connection is denied.  

2.  A well-grounded claim of entitlement to service 
connection for slurred speech not having been presented, 
service connection is denied.

3.  A well-grounded claim of entitlement to service 
connection for herniated cervical discs has been presented, 
and to this extent the appeal is granted.  

4.  Entitlement to a compensable disability rating for 
epididymitis is denied. 



REMAND

With regard to the disc disability, Dr. B's statement that it 
is "certainly apparent that there is a correlation between 
the present" medical problems and the medical problems in 
service is sufficient to establish a well-grounded claim but 
is not sufficient to establish that the accident caused or 
aggravated the cervical disc disability.  As this claim is 
well grounded, VA has a duty to assist him in developing it.  
38 U.S.C.A. § 5107(a).

The Board notes that in October 1995 the veteran raised 
claims of entitlement to service connection for inter alia, 
varicocele, and sterility as secondary to his service-
connected epididymitis, and for headaches and head injury 
with lacerations.  Service connection for those disabilities 
claimed as secondary to epididymitis was previously denied in 
September 1993, and for the head injury and headaches in 
April 1991, and the veteran did not appeal those decisions so 
they became final.  A final decision can only be reopened by 
new and material evidence.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.104 (1998). 

In response to the veteran's October 1995 claims, the RO sent 
him a letter dated in April 1996 telling him new and material 
evidence had to be submitted in order to reopen these claims.  
In response, a VA Form 119, Report of Contact, dated in 
November 1996 reflects the veteran indicated he sought 
service connection for the varicocele, headaches and head 
injury with lacerations disabilities, and requested a 
hearing.  To date, the claimant's attempts to reopen those 
claims have not been adjudicated by the RO.  The Board 
construes the veteran's assertions, beginning in November 
1996, that service connection should be granted for 
varicocele, headaches and head injury as a Notice of 
Disagreement with the RO's failure to adjudicate those 
claims.  As there is a Notice of Disagreement, the Board has 
jurisdiction to address them.  Buckley v. West, 12 Vet. App. 
76 (1998); Ledford v West, 136 F. 3d 776, 779-80 (Fed. Cir. 
1998); Slater v. Brown, 9 Vet. App. 240, 244-45 (1996); 
Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995).  However, 
the Board notes that before it can do so additional action is 
required by the RO; in particular, development of the claims 
has yet to be accomplished, followed by adjudication.  If the 
veteran perfects an appeal of a decision denying his attempts 
to reopen these claims, the matter should be returned to the 
Board for appellate consideration.  

Accordingly, this claim is REMANDED for the following action:  

1.  The veteran should be afforded the 
opportunity for a musculoskeletal 
examination, to be conducted by an 
examiner who has had the opportunity to 
review the veteran's claims folder.  The 
examiner's report should acknowledge 
whether the claims folder was available 
and if so whether it was reviewed; the 
examination report must be signed by a 
physician.  The report should identify 
the symptoms and manifestations of the 
veteran's cervical disc disability, and 
should address, to extent possible, the 
etiology of that disability.  

2.  The RO should take appropriate action 
regarding the veteran's November 1996 
Notice of Disagreement regarding VA's 
failure to adjudicate his attempts to 
reopen the previously denied claims of 
entitlement to service connection for a 
varicocele as secondary to his service-
connected epididymitis, sterility, 
headaches and for head injury with 
lacerations, to include furnishing the 
veteran and his representative an 
appropriate statement of the case.  If 
the veteran files a timely substantive 
appeal addressing the attempts to reopen 
the varicocele, headaches and head injury 
claims, they should be placed on the 
Board's docket for appellate 
consideration.  

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

These remanded claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.    



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

